Title: George Washington to William Stephens Smith, 13 July 1791
From: Washington, George
To: Smith, William Stephens



Sir
Philadelphia July 13 1791.

I have recieved, since my return to this place, the letter which you were so kind as to write on the 6th. of June, and am now to make you my acknowledgements for the information it contained. Very soon after I came to the government, I took measures for enquiring into the dispositions of the British cabinet on the matters in question between us: and what you now communicate corresponds very exactly with the result of those enquiries. Their intention indeed to send a Minister is more strongly indicated on this occasion, as one of the Secretaries of state has come forward voluntarily to say so. How far they may be disposed to settle the other points which are really interesting to us, is still a subject of conjecture. In all events we are to thank you for the trouble you have taken, and the lights you have contributed to throw on this subject.—I am &c.

G W

